DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 07/08/2021 which has been entered. Claims 1, 2, 4, 5, 7-9, 11, 12 and 14-19 have been amended. Claims 6, 13 and 20 have been cancelled. No Claims have been added. Claims 1-5, 7-12 and 14-19 are still pending in this application, with Claims 1, 8 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-5, 7-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (2020/0329154 A1) in view of Khalatian (10,038,788 B1).
As per Claim 1, Baumann teaches a method for associating communication routing rules with customer categories, the method comprising: receiving a plurality of customer categories for a contact center by a computing device (Figure 1A – Reference 112; Page 4, Paragraphs [0041] and [0043]; Page 6, Paragraph [0056] and [0057]); determining a business sector associated with the contact center by a computing device (Page 6, Paragraph [0061]).
(Note: In paragraph [0043], Baumann describes agents systems [i.e. call handling system] as including one or more server computers, a switching apparatus, an automated call distributor 
Baumann also teaches for each customer category of the plurality of customer categories, a computing device determining a specific communication routing rule for selecting agents of a plurality of agents to handle communications associated with the customer category based on the business sector (Figure 1 – Reference 106; Figure 2 – Reference 204; Page 4, Paragraph [0043]; Page 6, Paragraph [0062] – Page 7, Paragraph [0064]).
(Note: In paragraphs [0062] – [0064], Baumann describes mapping incoming calls to resource profiles using a global ruleset, a higher level set of rules that identifies how an organization routes calls. The global ruleset [i.e. nonnegotiable rules and concepts that address each category map which defines the caller experience] is used to establish a dynamic call handling profile used by agent/agent systems to locate a local ruleset – routing protocol for an organization resource [directing a caller to a resource equipped to address the caller concern])
Baumann further teaches for each customer category, a computing device recommending the specific communication routing rule for the customer category; for each customer category receiving an instruction to use the specific communication routing rule for the customer category in response to the recommending the specific communication routing rule (Figure 5 – References 502, 504 and 506; Page 10, Paragraphs [0098] – [0100]). 
Baumann does not teach for each customer category, associating the specific communication routing rule with the customer category in a memory device of an agent routing 108; Column 7, Lines 63-67; Column 8, Lines 31-37)
(Note: The association of routing rules with caller categories is taught by Baumann as described above. In Column 7, Lines 63-67; Khalatian describes a routing rules database included within an automatic call distributor [ACD] system. In Column 8, Lines 31-37; Khalatian describes the routing rules database as including routing rules to connect incoming communications to predetermined destinations)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Baumann with the method as taught by Khalatian to enable incoming communications are connected to enterprise resources capable of resolving caller’s concerns without having to transfer a call multiple times in an effort to minimize the amount of time a caller spends waiting.
As per Claims 2, 9 and 16, Baumann teaches receiving a communication (Figure 4 – Reference 402; Page 8, Paragraph [0083]); determining a customer category associated with the communication (Page 6, Paragraphs [0056] and [0061)]; selecting an agent of the plurality of agents to handle the communication using the specific communication routing rule associated with the customer category (Figure 5 – References 506 and 508; Page 10, Paragraphs [0100] and [0101]); and routing the communication to the selected agent (Figure 5 – References 506 and 508; Page 10, Paragraphs [0100] and [0101]). 
language spoken by a customer associated with the call, a country associated with the customer, and a priority associated with the customer (Language/Urgent: Page 4, Paragraph [0046]; Page 6, Paragraph [0057]).  
As per Claims 5, 12 and 19, Baumann teaches wherein the specific communication routing rule comprises a plurality of attributes (Page 6, Paragraphs [0057] – [0059] and [0061]). (Note: In paragraphs [0057] – [0059] and [0061]; Baumann describes call type, caller types, call recipients, organizations and departments. Each of these are different attributes)
As per Claims 7 and 14, Baumann teaches determining the plurality of customer categories based on the business sector (Page 6, Paragraphs [0057] – [0059] and [0061]).
As per Claims 8 and 15, the combination of Baumann and Khalatian teaches the method of Claim 1. Baumann also teaches at least one processor (Figure 3 – Reference 304; Page 8, Paragraph [0079]); and a non-transitory computer readable medium (Figure 3 – Reference 304; Page 8, Paragraphs [0079] and [0080]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Baumann with the method, system and non-transitory computer readable medium as taught by Khalatian to enable incoming communications are connected to enterprise resources capable of resolving caller’s concerns without having to transfer a call multiple times in an effort to minimize the amount of time a caller spends waiting.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (2020/0329154 A1) in view of Khalatian (10,038,788 B1) as applied to Claims 1, 8 and 15 above, and further in view of Milstein et al (2015/0281454 A1).
As per Claims 4, 11 and 18, the combination of Baumann and Khalatian teaches the method, system and non-transitory computer-readable medium of Claims 1, 8 and 15; but does not teach retrieving historical performance data associated with the business sector and customer category; and determining the specific communication routing rule based on the retrieved historical performance data. However, Milstein teaches retrieving historical performance data associated with the business sector and customer category; and determining the specific communication routing rule based on the retrieved historical performance data (Page 4, Paragraph [0035]).
(Note: In paragraph [0035], Milstein describes determining that a caller communication is related to credit card billing. Based on the nature of the inquiry the system determines that agent selection criteria should include an agent ranked in the 90th percentile, two or more years as an expert agent and possess a 90% success rate of handling credit card issues. As described in Claim 1 above, the combination of Baumann and Khalatian teaches determining specific communication routing rules)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Baumann and Khalatian with the method, system and non-transitory computer-readable medium taught by Milstein to provide expert call assistance at a best time for an agent engaged in an active communication without interrupting the active call between the agent and the caller to avoid placing the caller on hold and extending the length of the session needlessly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NAGPAL et al (2016/0057284 A1), Liu et al (9,955,021 B1), Shinseki et al (2019/0028588 A1), McCord et al (2017/0169325 A1), Brown et al (2014/0219438 A1),  Barinov et al (2020/0280635 A1) and STERNS (2007/0263810 A1). Each of these describes systems and methods to optimized performance based routing or customer communications within a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652